Affirmed and Memorandum Opinion filed October 15, 2013.




                                     In The

                    Fourteenth Court of Appeals

                             NO. 14-12-01100-CR
                             NO. 14-12-01101-CR
                             NO. 14-12-01102-CR

                    GUADALUPE MENDOZA, Appellant
                                       V.

                      THE STATE OF TEXAS, Appellee

                   On Appeal from the 263rd District Court
                           Harris County, Texas
             Trial Court Cause Nos. 1025189, 1025190 & 1025191

                MEMORANDUM                     OPINION


      Appellant entered pleas of guilty to two counts of aggravated sexual assault
of a child and one count of indecency with a child without an agreed
recommendation on punishment. The trial court sentenced appellant to 20 years
for the indecency count and 75 years each for the two counts of aggravated sexual
assault of a child. Appellant’s convictions were affirmed in 2007. See Mendoza v.
State, Nos. 14-06-00627-CR; 14-06-00628-CR; 14-06-00629-CR (Tex. App.—
Houston [14th Dist.] Mar. 8, 2007, pet. ref’d).

         Post-conviction, appellant filed a motion for DNA testing. After the filing
of affidavits, the trial court ordered DNA testing done on the evidence in the
State’s custody. The testing was completed and showed that no biological material
was available to compare to the known sample from appellant. On October 31,
2012 the trial judge signed an order denying appellant any relief under chapter 64
of the Texas Code of Criminal Procedure. Appellant timely appealed from that
order.

         Appellant’s appointed counsel filed a brief in which she concludes the
appeal is wholly frivolous and without merit. The brief meets the requirement of
Anders v. California, 386 U.S. 738, 87 S. Ct. 1396 (1967), presenting a professional
evaluation of the record and demonstrating why there are no arguable grounds to
be advanced. See High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978).

         A copy of counsel’s brief was delivered to appellant. Appellant was advised
of the right to examine the appellate record and file a pro se response. See Stafford
v. State, 813 S.W.2d 503, 512 (Tex. Crim. App. 1991). At appellant’s request, the
record was provided to him. On July 12, 2013, appellant filed a pro se response to
counsel’s brief.

         We have carefully reviewed the record, counsel’s brief, and appellant’s
response, and agree the appeal is wholly frivolous and without merit. Further, we
find no reversible error in the record. A discussion of the brief would add nothing
to the jurisprudence of the state. We are not to address the merits of each claim
raised in an Anders brief or a pro se response when we have determined there are
no arguable grounds for review. See Bledsoe v. State, 178 S.W.3d 824, 827-28
(Tex. Crim. App. 2005).
                                          2
      Accordingly, the judgment of the trial court is affirmed.



                                      PER CURIAM

Panel consists of Chief Justice Frost and Justices McCally and Busby.
Do Not Publish — TEX. R. APP. P. 47.2(b).




                                         3